Case 2:19-cv-07291-MWF-AS Document 26 Filed 07/13/20 Page 1 of 1 Page ID #:78



  1

  2
                                                                            JS-6
  3

  4

  5

  6

  7

  8                                UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10

 11    JOSEPH HANCZ,                               Case No. 2:19-cv-07291 MWF (ASx)
 12                            Plaintiff,          ORDER TO DISMISS ACTION
                                                   WITH PREJUDICE
 13    v.
 14    LIFE INSURANCE COMPANY OF
       NORTH AMERICA,
 15
                               Defendant.
 16

 17

 18            Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that this
 19   matter shall be dismissed in its entirety, with prejudice. Each party is to bear their
 20   own attorneys’ fees and costs.
 21            IT IS SO ORDERED.
 22

 23   DATED: July 13, 2020                    __________________________________
                                              MICHAEL W. FITZGERALD
 24
                                              UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28

       LA #4821-8979-4241 v1                                       CASE NO. 2:19-cv-07291 MWF (ASx)
